UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2230



DANIEL E. HEILY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE INTERIOR,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-104-1)


Submitted: February 16, 2006                Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel E. Heily, Appellant Pro Se. R. Joseph Sher, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel      E.   Heily   appeals   the   district   court’s    order

dismissing his Freedom of Information Act case.             We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.           See Heily v. United

States Dep’t of Interior, No. CA-05-104-1 (E.D. Va. Oct. 13, 2005).

We   dispense   with    oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -